Citation Nr: 0415096	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  02-02 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an effective date prior to January 4, 1999 for 
the grant of entitlement to a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities (TDIU).



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  This case has since been 
transferred to the Oakland, California VARO.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The RO received documentation from the veteran that could 
reasonably be interpreted as a claim of entitlement to TDIU 
as early as June 17, 1996, but actual entitlement to TDIU did 
not arise until January 4, 1999.


CONCLUSION OF LAW

The criteria for an effective date prior to January 4, 1999 
for the grant of entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
medical treatment reported by the veteran and has afforded 
him multiple VA examinations addressing his service-connected 
disabilities.

Also, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claim 
has been met.  The RO informed him of the need for such 
evidence in a January 2002 Statement of the Case, which 
included the provisions of 38 C.F.R. § 3.159 concerning which 
portion of that evidence (if any) was to be provided by him 
and which portion VA would attempt to obtain on his behalf, 
and in a March 2002 VCAA letter.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  VA is in disagreement with the holding of this 
decision and is seeking further review of this matter.

The Board is aware that the appealed rating decision preceded 
the RO's January 2002 Statement of the Case, which included 
the provisions of 38 C.F.R. § 3.159, and its March 2002 VCAA 
letter.  In that sense, this case does not conform to the 
holding in Pelegrini.  However, the RO subsequently 
readjudicated the veteran's claim in an April 2003 
Supplemental Statement of the Case.  To remand this case back 
to the RO at this time for a further readjudication under the 
VCAA would therefore serve no purpose other than to further 
delay this case.  As such, the Board finds that any defect 
with respect to the VCAA notice requirement in this case 
constitutes harmless error and should not preclude 
consideration of this appeal at the present time.  See also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

38 U.S.C.A. § 5110 sets forth the statutory guidelines for 
the determination of an effective date of an award of 
disability compensation.  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving 
increases in disability compensation, the effective date will 
be the earliest date at which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date.  Otherwise, the date 
of receipt of the claim will be the effective date.  
38 C.F.R. § 3.400(o).  

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to an examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b) (2002).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs (Secretary) must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.151(a).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information, or evidence was 
received by VA.  38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

In the case at hand, the veteran has argued that the 
effective date for the grant of entitlement to TDIU should be 
May 16, 1994, the date of receipt of the veteran's claim for 
service connection for Sjogren's syndrome and degenerative 
disc disease of the lumbar spine.

The Board observes that the veteran's claims for the noted 
disorders were denied in an unappealed September 1994 rating 
decision and that, at that time, his service-connected 
disabilities included a psychophysiological musculoskeletal 
disorder (10 percent) and a postoperative hernia (zero 
percent).  The Board also notes that, in the May 1994 claim, 
the veteran mentioned current VA treatment, records of which 
were obtained, but did not comment on his current employment 
status.

On June 17, 1996, the RO received a photocopy of a letter 
that the veteran had sent to his member of Congress.  In this 
letter, the veteran sought help with his "service[-
]connected disability" and noted that he could not work 
anymore "due to my nerve condition."  In August 1996, the 
RO sent a letter to the veteran concerning the prior letter 
from him but did not adjudicate any claims in a rating 
decision.  No new medical evidence was added to the claims 
file during this period.  In this regard, the Board notes 
that the June 1996 letter could reasonably have been 
construed as a "claim" under 38 C.F.R. § 3.1(p).  

On December 17, 1999, the RO received a claim for service 
connection for a thoracic spine disorder, accompanied by a 
November 1999 statement from John J. Wicks, Ph.D., concerning 
the etiology of the veteran's back disorder and its 
relationship to his chronic stress.  

Subsequently, the RO obtained VA treatment records of the 
veteran, dated back to January 4, 1999, and afforded him VA 
neurological and psychological examinations in March 2000.  
The examiner who conducted the VA psychiatric examination 
concluded that the veteran's cumulative stress of chronic 
pain syndrome and other psychiatric symptoms "make him 
unemployable."  

In the appealed May 2000 rating decision, the RO granted 
service connection for a thoracic spine disorder and assigned 
a 10 percent evaluation as of December 17, 1999.  The RO also 
recharacterized the veteran's service-connected psychiatric 
disorder as dysthymic disorder and panic disorder with 
agoraphobia, related to chronic pain syndrome, and assigned a 
70 percent evaluation as of January 4, 1999.  Finally, the RO 
granted entitlement to TDIU as of January 4, 1999 and cited 
this date as the date when the schedular requirements for 
TDIU had been met.

In January 2002, the RO received a copy of an October 1995 
letter from Dr. Wicks.  In this letter, Dr. Wicks indicated 
that the veteran's chronic pain syndrome had become worse in 
recent years due to arthritis, prolonged sitting, and the 
development of carpal tunnel syndrome.  Dr. Wicks further 
noted that the veteran had only a fair ability to follow work 
rules, use judgment, and function independently; he also had 
poor or no ability in terms of relating to co-workers, 
dealing with the public, interacting with supervisors, 
dealing with work stresses, and maintaining attention and 
concentration.  However, while Dr. Wicks noted that the 
veteran's pain had kept him from working "consistently in a 
reliable manner," this doctor also stated that the veteran 
had worked half-time on an intermittent basis during the past 
several months.  In summary, this letter, while indicating 
significant deficiencies in the veteran's ability to maintain 
steady work, does reflect recent employment and does not 
directly address the specific question of whether his 
service-connected disabilities precluded substantially 
gainful employment.

Upon reviewing the evidence and procedural documentation of 
record, the Board again acknowledges that the June 1996 
letter forwarded by the veteran's member of Congress meets 
the criteria for a "claim" under 38 C.F.R. § 3.1(p).  
However, there is no evidence of record that the veteran was 
actually precluded from substantially gainful employment by 
reason of his service-connected disabilities prior to January 
4, 1999.  As indicated above, the October 1995 letter from 
Dr. Wicks, while reflecting a significant level of 
occupational impairment, falls short of showing that the 
veteran was actually unemployable due to service-connected 
disabilities during that time.

Given that entitlement to TDIU was not shown by the evidence 
of record until January 4, 1999, the Board finds no basis for 
an effective date for that grant prior to that particular 
date.  Accordingly, the preponderance of the evidence is 
against the claim of entitlement to an effective date prior 
to January 4, 1999 for the grant of entitlement to TDIU, and 
this claim must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).




ORDER

The claim of entitlement to an effective date prior to 
January 4, 1999 for the grant of entitlement to TDIU is 
denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



